Citation Nr: 0739287	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for a left knee disability has 
been submitted. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 2, 1973 to 
August 11, 1973 and from August 1976 to August 1978, with 
intervening service in the U.S. Marine Corps Reserve and, it 
appears, service in the Army Reserve from November 1981 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision, which 
denied service connection for a left knee disability on the 
basis that new and material evidence had not been received in 
order to reopen the claim.  

In a statement of the case issued to the veteran in December 
2003, the RO reopened the left knee claim and readjudicated 
it on the merits.  Notwithstanding such action, the Board 
must make an independent assessment as to whether new and 
material evidence sufficient to reopen the veteran's claim 
has been received under 38 U.S.C.A. § 5108.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required 
to decide whether new and material evidence has been received 
preliminarily to addressing merits; what the RO may have 
determined in this regard is irrelevant).

In October 2004, a video conference was held before the 
undersigned Veterans Law Judge at the Des Moines, Iowa RO.  A 
transcript of that proceeding has been associated with the 
claims folder. 

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  By a RO decision dated in September 1984, the veteran's 
claim for service connection for a left knee disability was 
denied on the basis that the veteran's service medical 
records were negative for diagnosis of or treatment of the 
claimed condition and no medical evidence had been received 
showing a specific diagnosis of the claimed condition.  The 
veteran was informed of the adverse decision and of his 
appellate rights in an October 4, 1984 letter; he did not 
timely appeal. 

2.  Evidence submitted subsequent to the September 1984 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.


CONCLUSIONS OF LAW

1.  The September 1984 rating decision denying the claim of 
service connection for a left knee disability is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a left knee 
disability has been submitted.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  As mentioned 
above, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett, supra.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  It does not apply to the veteran's claim as he filed 
his claim to reopen in April 2001.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

By a decision dated September 1984, the RO denied the 
veteran's claim for service connection for a left knee 
disability.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  See 38 U.S.C.A. 
§ § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104 (a), 3.156 
(2001).  

The basis for the September 1984 denial was that the 
veteran's service medical records were negative for diagnosis 
of or treatment of the claimed condition and no medical 
evidence had been received showing a specific diagnosis of 
the claimed condition.  The new evidence that has been added 
to the record since the prior final denial consists primarily 
of private treatment records, VA treatment records, and the 
veteran's statements and hearing testimony.  The private 
treatment records reflect that the veteran has been diagnosed 
with osteoarthritis of the left knee.  See Manchester Family 
Medical Association treatment records, September 2002.

This evidence is not cumulative or redundant and has not been 
submitted before.  Since the evidence relates to a crucial 
question in the veteran's case, i.e., whether he has a 
current left knee disability and does address the onset of 
the disability, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, and it is determined to be 
material to the veteran's claim.  The standard as set out in 
the Hodge decision and which applies to this appeal speaks to 
new evidence  contributing "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability..." This is a close call, but the new 
evidence, including testimony, probably satisfies the relaxed  
Hodge test.  Accordingly, the claim is reopened, and must be 
considered in light of all the evidence, both old and new.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for a left 
knee disability is reopened.  To this extent, the appeal is 
granted.


REMAND

The veteran's service medical records reflect that, in 
January 1975, he was noted as having water on his knee.  See 
service medical records, January 1975.  As mentioned above, 
the veteran has recently submitted evidence indicating that 
he has osteoarthritis of the knees, with his left knee being 
worse than his right.  See Manchester Family Medical 
Association treatment records, September 2002.  The claims 
folder, however, contains no opinions regarding the etiology 
of his current disability.  Thus, the Board finds that the 
medical evidence of record is inadequate for the purpose of 
adjudicating the veteran's claim of service connection and 
that a VA examination must be conducted to determine whether 
the veteran has any current left knee disabilities and, if 
so, whether these disabilities were incurred in or aggravated 
by active duty service.  

Accordingly, the case is REMANDED for the following action:

1.	Please schedule the veteran for a VA 
examination of the left knee..  The 
claims file should be provided to the 
physician for review in conjunction 
with the examination, and the examiner 
should note that it has been reviewed.  
The physician should be asked to render 
an opinion as to whether the veteran 
has any current left knee disability 
which is attributable to his active 
duty service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).


2.	Then, the RO/AMC should readjudicate 
the claim.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, he should be provided a 
supplemental statement of the case, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


